Title: To Benjamin Franklin from James Hutton, [15 May 1778]
From: Hutton, James
To: Franklin, Benjamin


[May 15, 1778]
My dear friends Letter of May 10. came to my hands this 15 May. I did not leave with you, but sent to you, an account of the Vessel by the Post under some inclosure to some friend, which I hope you received in due time, in the mean while to avoid giving you trouble I send the Account I got this Evening.
The Sloop, Good Intent, Capt. Francis Mugford burthen about 70 or 75 Tuns the Cargo Consists of some Bricks for building Chimnies about 5000 I believe. Provisions and Necessaries for the poor Missionaries and their assistants, some Ironmongery and Tinware for the use of the Indians and Missionaries. The Crew consists of the Capt. and mate, three men and one boy. There are to be three women Passengers and one Man Passenger. The Vessel goes from London to Labradore. No man but a true man, none but our Vessel shall make use of your kind favour.
In my Soul and Conscience I believe that those of whom I had a good opinion meant and mean Peace and not Division, but as they could not be supported here in your main Preliminary Independence, they try to do as well as they can. If I did not believe they mean Peace I would by no means have any thing to say to it. But surely the Squadron from Toulon means us no good. I am sorry for it. I wish still for Peace. I wish it possible. I do not despair, but will hope to the End. My Health is as well as my Spirits will allow. I hope to recieve your kind favour under Cover to Mr. Anton Seyffert Zeist près d’Utrecht, if even it contains an additional favour from Mr. de Sartine. Our people about 20 will almost certainly perish if the Vessel be taken. She has orders to go strait to Labradore and has nothing at all to do at Newfoundland. It is not a trading Vessel but a Charitable one. It will bring in return to help pay the Expence of providing Necessaries and Provisions, what Train oil or Whale bone the Missionaries and their Assistants may earn or get by their Labour. You know our Society for the Furtherance of the Gospel among the Heathen consists of poor hearty people, who do as Zeal enables them hazard and risk the Expences, and blessed be God can never be rich as they neither seek it, nor can attain it. I am your most affectionate and most obliged
JH.
  
Addressed: A Monsieur / Monsieur Grand / Banquier / Paris.
Notations: Hutton / Hutton. May 15. 78
